*892OPINION.
Korner :
To a very marked degree this appeal presents a state of facts similar to that in the Appeal of Newam Theatre Corporation, 1 B. T. A. 887, decided this day. There is one salient point of difference, however, between the two cases, in that the instant appeal presents the situation of 33^ per cent of the capital stock of the taxpayer being owned by another corporation. In view of the fact that our decision in the instant appeal is predicated on the same reasoning supporting the decision in the Newam Appeal, we do not deem it necessary to discuss here the further point just above referred to.
For the reasons given in our opinion in the Appeal of Newam Theatre Corporation, supra, the taxpayer is not entitled to personal service classification.